

115 HR 3357 IH: Military Consumer Protection Act
U.S. House of Representatives
2017-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3357IN THE HOUSE OF REPRESENTATIVESJuly 24, 2017Ms. Maxine Waters of California (for herself, Mr. Walz, Mr. Heck, Ms. Velázquez, Mr. Sherman, Mr. Meeks, Mr. Al Green of Texas, Mr. Kildee, Mrs. Beatty, Mr. Gonzalez of Texas, and Mr. Lynch) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo allow the Bureau of Consumer Financial Protection to provide greater protection to
			 servicemembers.
	
 1.Short titleThis Act may be cited as the Military Consumer Protection Act. 2.Bureau of consumer financial protectionSection 1002(12) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5481(12)) is amended—
 (1)in subparagraph (Q), by striking ; and and inserting a semicolon; (2)in subparagraph (R), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (S)sections 101, 106, 107 (except with respect to bailments), 108 (except with respect to insurance), 201 (except with respect to child custody proceedings), 207, 301, 302, 303, 305, and 305A of the Servicemembers Civil Relief Act (50 U.S.C. 3911, 3917, 3918, 3919, 3931, 3937, 3951, 3952, 3953, 3955, and 3956)..
			